ACCEPTED
                                                                                                                                            01-15-00314-CV
                                                                                                                                 FIRST COURT OF APPEALS
,Appellate Docket Number: 01-15-00314-CV                 '``` '=`                                                                        HOUSTON, TEXAS
                                                                                                                                      4/28/2015 12:33:38 PM
Appellate Case Style:         CEVA Logistics U.S., Inc. and CEVA Freight, LLC                                                         CHRISTOPHER PRINE
                                                                                                                                                     CLERK
                        Vs.
                              Acme Truck Luie, Inc.

Companion Case No.:
                                                                                                                         FILED IN
                                                                                                                  1st COURT OF APPEALS
                                                                                                                      HOUSTON, TEXAS
                                                                                                                  4/28/2015 12:33:38 PM
Amended/corrected statement:                        DOCKETING STATEMENT (Civil)                                   CHRISTOPHER A. PRINE
                                                                                                                           Clerk
                                             Appellate Court: l st Court of Appeals
                                        (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                               II. Appellant Attorneys)
❑ Person ~ Organization (choose one)                                      ~ Lead Attorney
Organization Name CEVA Logistics and C~VA Freight                   .,     First Name:        ~ .~
First Name:                                                                Middle Name:
Middle Name:                                                              Last Name:
Last Name:                                                                 Suffix:
Suffix:                                                                   Law Firm Name:gown Sims

Pro Se: ~                                                                  Address 1:         X1177 West Look S., 10th Floor'
                                                                           Address 2:
                                                                           City:              Houston.
                                                                           State:    ;Texas             '' "''y     Zip+4:
                                                                           Telephone:         71~ 6~9 1580 `'             ext.
                                                                          Fax:       `!13.629.5027
                                                                          Email:     rkoecher@brownsms.co.
                                                                          SBN:       11648700
                                                                                        '-

I. Appellant                                                               II. Appellant Attorneys
   Person     ❑Organization (c}~oose one)                                 ~ Lead Attorney

                                                                          First Name:         Andrew
FirstName:                                                                Middle Name: R
Middle Name:                                                              Last Name:          Spector
Last Name:                                                                 Suffix:
Suffix:                                                                   Law Firm Name:Spector Rubin, P.A _

Pro Se: ~                                                                  Address 1:         X520 Mary Stree        e:   ~.~'
                                                                          Address 2:          Pte,,;,




                                                                Page 1 of 8
                                                                                                  City:              Miami '     .... ~                                     ,. ,
                                                                                                  State:   Florida                        Zip+4                           ~~~ ~~
                                                                                                                                                                          -_~
                                                                                                  Telephone:         305.537.2001                       ext.         ~ a -_
                                                                                                  Fax:     305.537.2002
                                                                                                  Email:                    ._                           rr               r       ~`

                                                                                                  SBN:     788801           `

IIl. Appellee                                                                                     IV. Appellee Attorneys)
❑ Person          Organization (choose one)                                                       ~ Lead Attorney
                                                                                                                                                              ....
Organization Name                       _                                                    ~    First Name:        David ,,~ _ _          _            `
               ..s                          ~ ~.:      -   ~     -       ---
FirstName:                    .~                                 . ~.sT . -              '~.
                                                                                        ',H       Middle Name: ~~~~                  ~~
Middle Nanle:     a..:_                        ....   ..
                                                                -
                                                               ._fit'.   -_.~. ~.    3. ..
                                                                                             ~°
                                                                                             ~
                                                                                                  Last Name:     ~v
                                                                                                                      ~~y   }~5~ryry~
                                                                                                                                      ~ ~;`
                                                                                                                                  z~y~ 1,
                                                                                                                                                              -
                                                                                                                                                              ....   '"   s   _
                                                                                                                                                                                         -
                                                                                                                                                                                       .3 _.   .__
                                                                                                                                                                                                     3,
                          _        __                                                                                                           _.___


Last Name:            _       ~~~ ~~ ~~~_~~~,~~~                                                  Suffix: f~~ ~ _'
Suffix   ``~~~ `~ s                                                                               Law Firm Name: -~'~                            ~~°'~~~'~~~'                 ~~'~
Pro Se: ~                                                                                         Address 1:         ~-          ~   ~`..~~~~'~~..~~. ~~~~~:
                                                                                                                     e --                   - ---   ;: ~s~~- -
                                                                                                  Address 2:          _ _ -               :>r        ~    -   ,,,

                                                                                                                                                                                               -
                                                                                                  State:   ~~;.                           Zip+4: ~ ~
                                                                                                  Telephone:            ~ X33             ~. ext.
                                                                                                  Fax:
                                                                                                  Email:
                                                                                                  SBN:     ~,~




                                                                                    Page 2 of 8
~V. Perfection Of Appeal And Jurisdiction

 Nature of Case (Subject matter or type of case): Contract

Date order or judgment signed: March 5, 20l 5                               Type ofjudgment: Summary Judgment ~~~~A'~~-~~~~~
                                                                                                                  _:.~ ~~
Date notice of appeal filed in trial court: April 2, 2015             ~u
If mailed to the trial court clerk, also give the date mailed:             ,~   _ -~"-~.~M
Interlocutory appeal of appealable order: ❑Yes ~ No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):
Q0._ _ -           ~       =        —        - j —         _       _         ~                                                            ~,~-   ~~_   -

Accelerated appeal(See TRAP 28):             ❑Yes ~ No
If yes, please specify statutory or other basis on which appeal is accelerated:
                                                                                                     a=                           _   ~      _

Parental Termination or Child Protection?(See TRAP 28.4):                  Yes ONo

Permissive?(See TRAP 28.3):                    ❑ ~'es ❑ No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                      ❑ 1'es ~ No
If yes, please specify statutory ar other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:                ❑ Z'es ~ No
If yes, please specify statutory or other basis for such status:
                                            _                    _ _.

Does this case involve an amount under $100,000?          ❑Yes ~No
Judgment or order disposes of all parties and issues: ❑Yes ~No
Appeal from final judgment:                               ❑Yes ~ No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?               ~ Yes ~No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:               ❑Yes ~ No                      If yes, date filed:
Motion to Modify Judgment:             Yes ~ No                    If yes, date filed:
Request for Findings of Fact        ~ Yes ~ No                     If yes, date filed:
and Conclusions of Law:
                                    des ~ No                        If yes, date filed: ~ "'_~~~~.
Motion to Reinstate:
                                        Yes ~ No                    If yes, date filed:
Motion under TRCP 306a:
Other:                              ❑Yes ~ No
If other, please specify ~'~ ~~             ~~,~..~~   ~ "`, ,'~,~~~,~;                                   _
                                                                                                                             _;
VII. Indigency Of Party:(Attach ale-stamped copy of affidavit, and,extension mutton ~f filed) ' •, ;-               _~.si.




Affidavit filed in trial court:    ❑Yes ~ No                       If yes, date filed:

Contest filed in trial court:      ❑Yes ❑ No                       If yes, date filed:
                                                                                                              --_
Date ruling on contest due: ~         ~.~~~``

Ruling on contest: ❑Sustained           ❑Overruled               Date of ruling:

                                                                    Page 3 of 8
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?             ❑Yes ~ No
If yes, please attach a copy ofthe petition.



Date bankruptcy filed ~~~~~                                            Bankruptcy Case Number ~_ .~           '_     ~~ ~ 6




IX. Trial Court And Record

Court:    129th                                       Clerk's Record:
                  ~               ~~~~~~~
County: Harris >3 _~~             ~~~   ~t `~   ~' ``
                                           ~~~ ~  a~ Trial Court Clerk:                           ~ District ❑County
Trial Court Docket Number (Cause No.): ~~                                    Was clerk's record requested?        ~ Yes ❑ No

                                                                             If yes, date requested: April S, 2015
Trial Judge(who tried or disposed of case):                                  If no, date it will be requested ~               ~~~ ~~
First Name:                                                                  Were payment arrangements made with clerk?
Middle Name:                                                                                                           Yes ~No ❑Indigent
Last Name:          Gomez`
                                                                             (Note: No request required un~3er TRAP 34.5(a),(b))
Suffix:
Address 1:           201
                     ~.~ s~Carcalu~e,,
                             _ __ _ ..,_ ~loth Flow ~t
                                           .~-_~~.
Address 2
City:
State:        ~                           Zip + 4:
Telephone:        ~~13.368.618Q Y          ext.
Fax:      -~_~~
                                                               -- ~~
Email:                                                   ~,~~~,;,-



Reporter's or Recorder's Record:

Is there a reporter's record?             ~Yes ❑ No
Was reporter's record requested?          ❑Yes ~ No

Was there a reporter's record electronically recorded? ~ yes ❑ No
If yes, date requested

If no, date it will be requested:~~~
Were payment arrangements made with the court reporter/court recorder? ~ yes ❑ No ❑]ndigent




                                                                       Page 4 of 8
❑ Court Reporter                               ❑Court Recorder
❑ Official                                     ❑Substitute



First Name:       >w .~ _ ._~~~`~~~~ ~                       ~~~~~
Middle Name      ~~ ~~~               ~~  ~ ~ ~_ ~"
                                      n~
                                          ~~~    ~                            }
Last Name:        _~~.~~ =               ~~~                                  a,
Suffix    ~~~~-
Address 1:       gym.~       ~'--r ~~                    ~ ~~`    "~w
Address 2:       `~
                 ~.           ~~~
                                ~.                          -'; `- ,.


State:   Texas      ~.           ~;.         Zip + 4:
Telephone:                                    ext.
Fax:
Email•

X. Supersedeas Bond

Supersedeas bond filed: ❑Yes ~ No                       if yes, date filed      ?,, ~   ,~ ~     ~~~~

Will file: ❑Yes ❑ No



XI. Extraordinary Relief

Will you request extraordinary relief(e.g. temporary or ancillary reliefl from this Court?                     ~ Yes ~ No
If es, briefl state the basis for our re uest:                     ~ _`      ~ 3=:` "'~                       ~ _               ,'        ~                           ~


XII. Alternative Dispute ResolutionJMediation(Complete section if filing in the 1st, 2nd,4th,5th,6th, 8th, 9th, 10th, l lth, 12th, 13th,
ar 14th Court of Appeal)             ,~                   ~_

Should this appeal be referred to mediation?
                                                                 Yes ❑ No

If no leases eci         ~ ~ -~~~ #    ~~       .~~ ,..~~ ~,~¢~:~~ # ~ ~x                  .~     ~     ~T~         '~     1b ,,g~~~.         ~-       ~
                                                                                                                                                               n

Has the case been through an ADR procedure?      Yes ❑ No
                                              ..
If yes, who was the mediator? a New York mediator ~-              ~~~~, ~~:: `
                                                   .,,~- .n,, ~,.~._.                                                                          .._, -~~~~~,.
What type of ADR procedure? mediation
At what stage did the case go through ADR? ~ Pre-Trial                       ~ Post-Trial       ~ Other
If other, please specify:                                                           ~ $ ~                     ~~    F 9.             ~~        :;~~~       ~   '~ T

Type of case? Breach o~tr~arispa ~ ron`con`~ta~ ;.
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relied:
(1) Whether trial court erred in granting Acme Truck Line's Motion for Summary Judgment(2) Whether trial court erred in denying CEVA Freight's
and CEVA Logistics' Motion for Summary Judgment
How was the case disposed of?               Summary Judgment                   ~ '"
Summary of relief granted, including amount of money judgment, and if any, damages awarded. ~~                                            ~        .~~
If money judgment, what was the amowlt? Acri~al damages:                       $0 00        ,~ a~,~,~~,~;
                                                                                                        ~
Punitive (or similar) damages          ~`

                                                                             Page 5 of 8
 Attorney's fees (trial)     ~~~~~           ~~
 Attorney's fees (appellate)       g  ~~
                                  ~:~„~~~~
               ~~~~"_
 Other: ~
 If other, please specify:     -~~ _ v ~~,~ ~~~~~                             ~              ~             ~ y,



I Will you challenge this Court's jurisdiction?       ❑Yes ~ No
 Does judgment have language that one or more parties "take nothing"?         ~ Yes ❑ No
 Does judgment have a Mother Hubbard clause? ❑Yes ~ No
                                       ~~.~ ts- z=r_T;r.~.~   ~ ~~a   ~   a-~..~    ~   -.~.z,    ,-~~     ~      ~.   ~   ,sib:         ~ ~ ~~' -:
 Other basis for finality?     Tone.                                                                                       ~~~ ~~ ~ _                 _;.
 Rate the complexity ofthe case (use 1 for least and 5 for most complex):          ❑ 1 ~ 2 ❑X 3 ❑ 4 ❑ 5
Please make my answer to the preceding questions known to other parties in this case.                      ❑Yes ~ No
 Can the parties agree on an appellate mediator? ~ Yes ~ No
 If yes, please give name, address, telephone, fax and email address:
 Name                             Address                     Telephone                                  Fax               Email
                                                                                                 ~:


Lan ua es other than En lish in which the mediator should be roficient. Nane~~~
                                                                              '~ ~~~~''~` ~~- ~~~~"                                           '~
Name of person filing out mediation section of docketing statement: James R. Koecher ~~`~~~~~~~~                                     ,~.,_.    ~f-j~.mz~



XIII. Related Mafters ~ ~~
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style




                                                                                                                                   . ~ ~,      ~~_r




                                                                Page 6 of 8
IXIV. Pro Bono Program:(Complete section if ding in the 1st, 3rd,5th,or 14th Courts of Appeals)                                                <I
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30)to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listsery to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?              ❑ Yes ~ No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal? ❑Yes ~ No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached afile-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?            ❑Yes ❑ No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the Internet at hrip://aspe.l~l~s. ovlpoverty%06povert<<.shtml

Are you willing to disclose your financial circumstances to the Pro Bono Committee? ❑ Z'es ❑ No
If yes, please attach an Affidavit ofIndigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the Internet at http:l/www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




     Signature




                 counsel(or pro se party)                                                Date:             Apri128, 2015



Printed Name: dames R Koecher'"_                                                         State Bar No.:    11648700


                                                -„
Electronic Signature:
    (Optional)




                                                               Pang 7 of R
   L Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
cart's order or judgment as follows on Apri128, 2015



          of counsel (or pro se party)                                     Electronic Signature               ~~~~~~~~ ~~
                                                                                (Optional)

                                                                           State Bar No.: 11648700            ~
Person Served                                                                                          ~"~`~~'"~`"~'~~~
Certificate of Service Requirements(TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1)the date and manner of service;
                           (2)the name and address of each person served, and
                           (3)if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:


Date Served:      Apri12$, 2015 ;
                                .~t,~
Manner Served: Email             -       ~           3
                           __
First Name:       David                                               F:

Middle Name:

Last Name:
Suffix:
Law Furn Name:frock &Broussard,P
Address 1:        2015 Crocker Street ~ _ :~~,~~
Address 2:          ~a~= ~;~~~~",~~~~~-~_

Clly:             HOUStOTI' t    ~~se~~~;-~'~~                ~~

State     Texas                       Zip+4         y'~1~~~~`~r    - -

Telephone:        713.688.2300       ext.    F ,~     ~;`
Fax:      713.688.2377

Email:    ndfrock@fbtxlaw.com

If Attorney, Representing Party's Name:




                                                                  Page 8 of 8